Citation Nr: 0209222	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  99-14 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating for anal sphincter 
impairment and residuals of an in-service closed colostomy, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel

INTRODUCTION

The veteran had active military service from November 1966 to 
July 1969, including service in the Republic of Vietnam for 
approximately 6 months.  He was awarded the Bronze Star with 
"V" device for heroism, and the Purple Heart Medal for 
wounds received as a result of enemy action.  This matter 
comes to the Board of Veterans' Appeals (Board) from an April 
1999 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Wilmington.  This case was the 
subject of a June 2001 hearing before the undersigned, and 
was remanded by the Board in September 2001 for the purpose 
of further development of the evidence.  


FINDING OF FACT

The veteran has significant interruption in both internal and 
external sphincter muscles, resulting in impairment of 
sphincter control with symptoms equally well described as 
extensive leakage and fairly frequent involuntary bowel 
movements, as opposed to occasionally involuntary bowel 
movements.


CONCLUSION OF LAW

The schedular criteria for a disability rating of 60 percent 
for anal sphincter impairment and residuals of an in-service 
closed colostomy are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.114, Code 7332 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in law during the 
pendency of this appeal with enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107) (West Supp. 2001)).  VA has recently issued final 
regulations to implement these statutory changes. See 66 Fed. 
Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The new provisions of law redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of VCAA, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties to the veteran under VCAA have been 
fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102, 5103.  The Board concludes the discussions in 
the April 1999 rating decision, the April 1999 statement of 
the case, the April 2002 supplemental statement of the case, 
numerous letters sent to the veteran by the RO, the Board's 
September 2001 remand, and the September 2001 RO letter 
describing VCAA and its application to the veteran's claim, 
adequately informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, the RO contacted the veteran in 
September 2001by letter and asked him to identify all 
pertinent medical providers.  The RO obtained the medical 
records for which the veteran provided releases.
 
In addition, the case was remanded by the Board in September 
2001 for additional development of the evidence, including 
obtaining a medical opinion.  A review of the record shows 
that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, the 
Board concludes that the medical opinion obtained by the RO, 
in conjunction with the other information of record, provides 
sufficient competent medical evidence to decide the claim.

The Board acknowledges that the veteran indicated at his 
March 2002 VA examination that he had a barium enema in June 
2001 which showed a spastic colon and minimal abnormalities 
of the large intestine.  However, there is no reasonable 
possibility that such evidence would result in a higher 
rating than the 60 percent rating pursuant to 38 C.F.R. 
§ 4.114, Code 7332, for impairment of the sphincter, assigned 
by the Board in this case.  A 100 percent rating would 
require a complete loss o sphincter control (see Code 7332), 
or a level of disability requiring a current colostomy (see 
Code 7333).  The evidence currently of record is sufficient 
to establish definitively that the veteran does not have this 
high a level of disability.  

Under the circumstances of this case, therefore, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and expenditure of limited VA 
resources is not warranted.  As VA has fulfilled the duty to 
assist, and because the change in law has no material effect 
on adjudication of his claims, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Background  

The veteran's service medical records show that he was 
injured in the Republic of Vietnam in February 1968, 
sustaining several serious injuries including multiple 
fragment wounds in the left buttock area.  Initial treatment 
included a transverse colostomy to circumvent the flow of 
bowel contents past the lower rectum which was severely 
damaged by fragment wounds at the buttocks.  Subsequent 
operative procedures included closure of the transverse 
colostomy.  At the time of Physical Evaluation Board 
proceedings in May 1969, the diagnoses included rectal 
incontinence, secondary to abdominal wounds and exploratory 
surgery and a temporary diversion colostomy.  In May 1972, 
when he was placed on permanent retired status from the 
military, the pertinent diagnosis was post status multiple 
fragment wounds, left buttock, well healed, with residual 
anal sphincter damage.  

On VA medical examination in August 1998 and the veteran gave 
a history of sustaining an injury in 1968 while serving in 
Vietnam.  He stated that he underwent a diverting colostomy 
because of injury to his anal sphincter, which needed to be 
repaired.  He had this diverting colostomy for about two 
months, from February to April 1968, which was closed in mid-
April 1968.  He stated that at the time of examination that 
he had no nausea or vomiting, weight loss, fistula, but he 
did have some urgency to go to the bathroom, and if he did 
not get there in time, he at times experienced fecal 
incontinence.  He stated that on some days he had 4-5 bowel 
movements of liquid stools, which happened about once or 
twice a week.  He was unable to tell the examiner if these 
episodes of diarrhea were related to meals, exertion, etc.  
They appeared not to be related to anything in particular, 
and they had no clear precipitating or relieving factors.  He 
stated he had no bleeding mixed with the stools, but did 
notice occasional blood streaks on the toilet paper.  He 
stated he had been diagnosed as having hemorrhoids in the 
late 1980s, but did not have any surgery.  He denied pain and 
itching in the area of the hemorrhoids at the time of 
examination.  He stated that he had gained about five pounds 
in the past year.  His main complaint was described as one or 
two episodes a week of diarrhea and occasional fecal 
incontinence.  He denied any abdominal pain, constipation, 
nausea, vomiting, or weight loss.  

On physical examination in August 1998, he was not in acute 
distress. Abdominal examination revealed the abdomen to be 
soft, not distended and nontender.  There was no 
organomegaly.  There was no free fluid.  Bowel sounds were 
normal.  There was a well-healed horizontal scar of 
approximately 15 centimeters in the left mid-quadrant, 
corresponding to the previous colostomy.  Rectal examination 
revealed a somewhat lax sphincter tone, which was only fair 
in degree.  There was no evidence of stool outside the anus, 
and there was no evidence or bleeding.  The stool was brown 
and heme negative.  The prostate appeared to be normal.  
There was a scar noted in the perianal region at about the 6 
o'clock position, which appeared to be well-healed.  The 
diagnoses were history of diverting colostomy, which was 
temporary and was performed to repair the anal sphincter 
injury with mild residual laxity of the sphincter tone, and 
occasional fecal incontinence, but with no evidence of fecal 
incontinence seen on this examination; external hemorrhoids 
which were non-thrombosed and not bleeding; and diarrhea of 
undetermined etiology.  

Private records of treatment in June 1999 show that the 
veteran complained of diarrhea, cramping, low grade fever, 
chills, and painful urination.  He was prescribed 
antibiotics.  

Private records of treatment in April 2001 include complaints 
of loose bowels and trouble with incontinence.  He used 
Imodium at times.  There was no blood.  The assessment was 
rectal incontinence (multifactorial).  

In May 2001, F. Denstman, M.D., noted that the veteran 
complained chiefly of poor control of his bowel movements.  
This had become more noticeable recently with a change in his 
bowel habits, namely, liquid stools.  The problem of 
incontinence reportedly dated back to the war injury, which 
among other things caused damage to the anal sphincters, 
requiring a temporary colostomy.  Current examination showed 
a healed wound extending from the left buttock into the anal 
canal.  There was a palpable defect in the sphincter muscle 
in the left anterolateral position.  There was some mild 
mucosal prolapse associated with this.  Also noted was a left 
lower quadrant incision.  The physician recommended that the 
veteran have a colonoscopy based on his age and recent change 
in bowel habits, as well as an ultrasound to evaluate the 
condition of his sphincter.  

In July 2001, the veteran underwent a video colonoscopy to 
cecum and endorectal ultrasound.  The pre-endoscopic 
diagnosis and indication for procedure was abnormal bowel 
habits and fecal incontinence.  The postendoscopic diagnosis 
was minimal diverticulitis (described in the report as of no 
pathologic significance) and traumatic disruption of the anal 
sphincter.  The report described this as a significant 
interruption in both internal and external sphincter muscles 
anteriorly, corresponding to the palpable defect in the 
sphincter muscle.  The physician concluded that there did not 
appear to be any colonic abnormality leading to the veteran's 
symptoms, but that he did have an easily palpated and 
visualized sphincter defect which would explain at least some 
of his symptoms.  

The veteran had a VA medical examination in March 2002.  By 
history, a barium enema had been performed in June 2001, and 
he was informed he had a spastic colon and that there were 
minimal abnormalities in his large intestine.  He noted 
occasional blood streaks on the toilet paper.  He was 
diagnosed as having hemorrhoids in the 1980s.  No surgery was 
performed.  The loose bowel movements were aggravated by 
eating difficult-to-digest food, especially high roughage 
content food.  Upon examination, he had no associated nausea 
or vomiting.  He had obese abdominal protuberant outlines.  
There was no hepatosplenorganomegaly noted.  A 21/2-inch long 
left lower quadrant scar was noted.  The scar was well-healed 
without evidence of keloid formation.  Inspection of the 
perineal area revealed a small external hemorrhoid.  The 
hemorrhoid was normal on palpation.  No evidence of 
thrombosis or bleeding was noted.  The anal sphincter tone 
was lax.  Rectal examination revealed the absence of an 
intrarectal mass.  The prostate gland was not enlarged.  The 
diagnoses were blast injury with anal sphincter damage, 
status post colostomy; and recurrent loose stools.  

In responding to the Board's September 2001 remand, the 
examiner indicated that the veteran had a resection of the 
colon and a diverting colectomy during service.  He had an 
anal sphincter injury with associated fecal incontinence.  He 
had abnormal bowel habits and had between one to four loose 
bowel movements per day.  He had a well-healed scar in the 
left lower abdomen.  There was no tenderness on palpation.  
No induration was noted.  A small external, non-thrombosed, 
non-bleeding hemorrhoid was noted.  As to permanent damage, 
the veteran had an anal sphincter injury and had anal 
incontinence.  He did not have a tender or painful scar at 
the time of examination.  There was no evidence of possible 
internal adhesions at the time of examination.  The residual 
problems were related directly to the in-service large 
intestinal resection and colostomy.  His diarrhea was 
associated with fecal incontinence.  He was quite upset about 
his incontinence issues.  The examiner asserted that no 
further evaluation was required to answer the questions 
raised by the Board's remand.

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).  
Nevertheless, VA is required to provide separate evaluations 
for separate manifestations of the same disability which are 
not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

The determination of whether an increased rating is warranted 
is to be based on a review of the entire record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The regulations, 
including 38 C.F.R. § 4.1, require that each disability be 
viewed in relation to its history.  

VA compensation for service-connected injury is limited to 
those claims which show present disability, and where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Under Code 7332, a 30 percent rating is assigned if 
manifested by occasional involuntary bowel movements 
necessitating the wearing of a pad.  A 60 percent rating is 
warranted for extensive leakage and fairly infrequent bowel 
movements.  Complete loss of sphincter control warrants a 100 
percent rating.  As to Code 7333, stricture of the rectum and 
anus, provides for a 30 percent rating when there is moderate 
reduction of lumen or moderate constant leakage.  A 50 
percent rating is assignable when there is great a reduction 
of lumen or extensive leakage.  If the stricture requires a 
colostomy, a 100 percent rating is warranted.  

For mild or moderate internal, or external, hemorrhoids, a 
noncompensable evaluation is warranted.  Large or thrombotic, 
irreducible hemorrhoids, with excessive redundant tissue, 
evidencing frequent recurrences, a 10 percent rating is 
warranted.  With persistent bleeding and with secondary 
anemia, or with fissures, a 20 percent rating is warranted.  
38 C.F.R. 4.114, Code 7336 (2001).

The rating criteria for evaluating scar-related disabilities 
is set forth in 38 C.F.R. § 4.118. As the veteran's scarring 
is not on his face, not due to burns, and not poorly 
nourished with ulceration, the only two potentially 
applicable Codes are 7804 and 7805.  According to Code 7804, 
a 10 percent rating is prescribed for scars, superficial, 
tender and painful on objective demonstration.  A note to 
Code 7804 indicates that the 10 percent rating will be 
assigned, when the requirements are met, even though the 
location may be on the tip of finger or toe, and the rating 
may exceed the amputation value for the limited involvement.  
Under Code 7805, other scars are to be rated on limitation of 
function of the part affected.

III.  Analysis

The record is somewhat problematic in that the descriptions 
of the veteran's disability are imprecise when viewed in the 
context of the rating criteria.  This is almost inevitable 
given the lack of precision of the rating criteria (using 
words such as extensive, fairly frequent, occasional, slight, 
moderate, etc.) and the subjective nature of the symptoms 
involved in this case.  The March 2002 VA examiner, for 
example, did not discuss how often the veteran had 
"involuntary" bowel movements, or the extent of the 
veteran's leakage, though he did confirm that the veteran has 
diarrhea associated with fecal incontinence as a result of 
impaired sphincter control.  A July 2001 private report of 
video colonoscopy confirms that the veteran has significant 
interruption in both internal and external sphincter muscles.  
Private and VA medical evidence shows that the veteran's 
incontinence has increased since the recent onset of frequent 
diarrhea.  These considerations lead the Board to view the 
veteran's disability as more toward the "extensive" or 
"frequent" end of the spectrum, as opposed to "slight," 
"moderate" or "occasional."  

To the extent scarring corresponding to the slot shaped 
defect referred to in the private July 2001 video colonoscopy 
and ultra-sound report causes functional impairment of the 
sphincter or colon, there is no showing or contention that 
such scarring is tender and painful, and the level of 
disability attributed to this defect is accounted for in the 
60 percent rating for functional impairment of sphincter 
control assigned in this case.  See Codes 7804 and 7805.  To 
the extent the veteran claims entitlement to separate ratings 
based on other scarring, as the RO noted in its April 2001 
supplemental statement of the case, VA examiners have found 
he has no tender and painful scars; he is currently being 
compensated for residuals of the left buttock wound including 
scarring (at 20 percent); and he is being compensated for 
scars of the abdomen and right thigh (at 10 percent).  The 
Board further notes that the post-colostomy scar of the 
abdomen is not tender and painful, so that it would not 
warrant a separate 10 percent rating in any event.

The Board further notes that even if the veteran's 
hemorrhoids were considered part of the veteran's service-
connected residuals in this case (and he is not explicitly 
service connected for hemorrhoids), his hemorrhoids are at 
most mild or moderate.  On most recent VA examination, there 
was one mild, external, non-thrombosed, non-bleeding 
hemorrhoid.  For mild or moderate internal, or external, 
hemorrhoids, a noncompensable evaluation is warranted.  His 
hemorrhoids do not remotely approximate the criteria for a 10 
percent rating, namely large or thrombotic, irreducible 
hemorrhoids, with excessive redundant tissue, evidencing 
frequent recurrences.  38 C.F.R. 4.114, Code 7336.  
Additionally, the Board finds that the veteran's hemorrhoid 
is not currently service connected.  

The RO has determined that a finding by a private physician, 
on video colonoscopy and ultrasound testing in July 2001, of 
a slot-shaped defect in the left anterior sphincter muscle 
corresponding to a scar from the war injury is sufficiently 
analogous to stricture of the sphincter to warrant a rating 
under Code 7333.  The RO's reasoning is sound, and a rating 
under this code is appropriate if this provides the highest 
schedular rating for the veteran's current disability.  The 
assigned 50 percent rating corresponds to "great reduction 
of lumen, or moderate constant leakage."  The next higher 
rating of 100 percent is warranted only if a colostomy is 
required.  Although the veteran had a temporary colostomy in 
service to allow time for his sphincter to heal, he does not 
now require a colostomy; thus, a rating of 100 percent is 
unwarranted under Code 7333.  

However, this level of symptomatology, found by the RO to be 
equivalent to great reduction of lumen, or extensive leakage, 
could be rephrased as extensive leakage and fairly frequent 
involuntary bowel movements, see Code 7332, especially since 
the most recent VA medical examiner found the veteran's 
recent diarrhea and his symptoms of incontinence to be inter-
related.  The veteran's Board hearing testimony was that he 
did have some urgency to go to the bathroom, and if he did 
not get there in time, he at times had fecal incontinence.  
There are repeated medical diagnoses of fecal incontinence in 
the claims file.  As the veteran's private physicians and the 
March 2002 VA examiner indicated, the pathology of the 
veteran's disability is impairment of sphincter control, most 
directly corresponding to Code 7332.  Extensive leakage and 
fairly frequent involuntary bowel movements warrant a rating 
of 60 percent under Code 7332.  The disability is equally 
well or better described in this manner than by the criteria 
for a 30 percent rating under Code 7332, constant slight or 
occasional moderate leakage (emphases added).  The benefit of 
the doubt is resolved in favor of the veteran and a 60 
percent rating under Code 7332 is deemed to be assignable.  
The next higher rating of 100 percent under Code 7332 is not 
warranted as the veteran does not have a level of disability 
meeting or approximating complete loss of sphincter control.  
The evidence shows he has significant loss of muscle tone of 
the sphincter, but the loss of sphincter control does not 
remotely approximate complete loss of control.  


ORDER

A rating of 60 percent for impairment of sphincter control 
and residuals of an in-service closed colostomy is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

